ODOM, J.
Plaintiff alleges that defendant owns and operates telephone wires and a telephone exchange in the parish of Catahoula this state, and that due to the carelessness and negligence of said defendant company . one of its wires, which was stretched across and above a public highway, was permitted to sag and to fall below its proper level or height from the ground and was only a few feet above said highway; and that said wire had.been in that position for several days prior to said accident.
He further alleges that said company had been notified of the condition of its wire at this place and had failed to remedy such dangerous condition. He sets out the date, the circumstances of the accident, etc., in paragraph two of his petition as follows:
“On or about November 22nd, 1922, petitioner was riding in an automobile truck in the customary manner of travelers, along the public highway running along the bank of Black River, about one mile south of the Town of Jonesville, in Catahoula parish, state of Louisiana, when and where petitioner was struck by a telephone wire owned and operated by said Tri-State Utilities Company, Inc., and by that company placed across said highway.”
He alleges that he was thrown from the truck to the highway and was stunned and rendered unconscious for about two hours and did not fully recover consciousness for several hours and that he has suffered great pain and is permanently injured; and that he still suffers with headaches as a result of said accident.
He alleges that he has been damaged in the sum of $3,000.00 as a result of said accident, for which amount he asks judgment.
This suit was filed on July 13, 1923, and on July 27, 1923, defendant filed an exception of vagueness and asked that the suit be dismissed on the ground that the allegations:
“Touching the time when the injury complained of occurred, the notice of such injury, and the elements of damage said to have resulted, are so vague and indefinite that exceptor is not sufficiently put on notice to enable it to properly defend itself.”
This exception was overruled and, on April 8, 1924, defendant filed answer denying liability. It especially denied that its telephone wire had been permitted to sag to a point only a few feet above the highway; but it is alleged:
“That its said wire, at the place alleged, may have sagged, at some time, below the distance at which, from the highway, it was and is usually maintained, but that such sagging or lowering never reached a point lower than fourteen (14) feet above the highway, was due to natural causes, and was corrected within a reasonable time after such occurrence.”
And it is then set up that if such condition existed at the time plaintiff collided with said wire, the collision was due to his own negligence and carelessness, and defendant especially pleads contributory negligence on the part of plaintiff.
The case was tried in April, 1924. There was judgment in favor of the plaintiff for the sum of $750.00, and from the judgment defendant appealed.
ON EXCEPTION OP VAGUENESS.
We think the judgment of the lower court overruling the exception of vagueness was correct. Defendant contends that the allegations of plaintiff’s petition with refer*754ence to the time of the accident and injury and the notice of such injury and the elements of damage said to have resulted, are too vague and indefinite. The petition sets out that plaintiff was injured on or about November 22, 1922. It seems to us that is sufficient as to time. We have been cited to no rule and we can think of no reason why a petition in a suit for damages on account of an accident like the one alleged in this case, should set forth the exact hour of the day at which the plaintiff was hurt. Counsel for defendant in brief says that in cases of this kind the company is entitled to notice of the time, place and circumstances and the nature and character of the injury sustained. The pleader, after stating that the petitioner was injured on or about the 22nd of November, 1922, alleges that he ’was riding on a truck along a public highway running along the bank of Black River about one mile south of Jonesville, in Catahoula parish, when he was struck by one of the wires of defendant company and thrown to the ground and that he was stunned and rendered unconscious and that he suffered great pain and is permanently injured in that he still has headaches as a result of said accident.
We think these allegations sufficient to put defendant on notice and enables it to answer and defend the suit.